Citation Nr: 1825242	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-35 441A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for skin cancer.

2. Entitlement to service connection for a tic, claimed as nerve damage.

3. Entitlement to service connection for a mood disorder, claimed as major depressive disorder. 

4. Entitlement to service connection for an acquired psychiatric disorder other than mood disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder NOS.

5. Entitlement to service connection for hypertension.

6. Entitlement to service connection for obstructive sleep apnea.

7. Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity. 

8. Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Esquire


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to September 1970.

These matters come to the Board of Veterans' Appeals (Board) on appeal from October 2010, May 2011, and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has expanded the claim of entitlement to service connection for mood disorder, anxiety disorder, and PTSD to one for service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's reported symptoms and other information of record.)

As the Board is granting service connection for a mood disorder, claimed as major depressive disorder, but finds that additional development is required regarding the issue of entitlement to service connection for an alternative acquired psychiatric disorder, these issues have been bifurcated as reflected on the title page.

The issues of entitlement to service connection for an acquired psychiatric disorder other than a mood disorder, entitlement to service connection for hypertension, and entitlement to service connection for obstructive sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Skin cancer was not shown in service or for many years thereafter, and is not otherwise related to service.

2. A tic was not shown in service or for many years thereafter, and is not otherwise related to service.  Apart from the claimed tic, the Veteran does not have a currently diagnosed nerve disorder, other than the service-connected peripheral neuropathy.

3. The Veteran's mood disorder was proximately caused by his-service connected disabilities. 

4. Service-connected peripheral neuropathy of the left and right lower extremities is manifested by mild intermittent pain and numbness, without muscle atrophy or trophic changes.  These findings are consistent with no more than incomplete paralysis of the left and right sciatic nerves.  



CONCLUSIONS OF LAW

1. The criteria for service connection for skin cancer are not met.  38 U.S.C. §§ 1101, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2. The criteria for service connection for a tic, claimed as nerve damage, are not met.  38 U.S.C. §§ 1101, 5107 (2012); 38 C.F.R. § 3.303 (2017).

3. The criteria for service connection for mood disorder diagnosed as MDD are met.  38 U.S.C. §§ 1101, 5107 (2012); 38 C.F.R. §§ 3.303 (2017).

4. The criteria for a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).

5. The criteria for a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection
Generally, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (a) (2017).
Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 
Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2017).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).
Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical evidence.  VA must also consider all favorable lay evidence of record.  See 38 U.S.C. § 5107 (b); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has actually observed and is within the realm of his or her personal knowledge).
Skin Cancer 
In addressing the Veteran's claim for service connection for skin cancer, the record shows that the Veteran has a current diagnosis of skin cancer.  Specifically, March 2011 VA treatment notes document that the Veteran had skin cancers on his arm removed.  Accordingly, the first criterion for establishing service connection has been met.  
The Veteran's service treatment records, however, are negative for complaints or treatment for skin cancer, including a September 1970 separation examination documenting normal skin.  Thus, the evidence does not support that skin cancer had its clinical onset in service.
Nor does the evidence support that the Veteran's skin cancer manifested during the presumptive period after service.  The first medical record of skin cancer does not appear in the record until January 2008, almost 38 years after the Veteran's separation.  Thus, the competent and credible medical evidence does not support an onset of skin cancer within the presumptive period.
Additionally, there is no competent evidence that the Veteran's skin cancer is otherwise related to service.  The Veteran has not clarified his contentions in that respect besides stating he has skin cancer related to "exposures".  The Board notes that the evidence of record confirms that the Veteran is presumed to have been exposed to herbicides, including Agent Orange during service, however, there is no presumed connection between skin cancer and herbicide exposure.  Also, there is no competent evidence, private treatment records or VA treatment records, indicating that the Veteran's skin cancer may nonetheless be associated with his exposure to herbicides, including Agent Orange.
Similarly, neither the private treatment records nor the VA treatment records pertaining to the Veteran's skin cancer suggest that the cancer may be otherwise associated with his service.  The Board is cognizant that the Veteran has not been afforded a VA examination concerning his skin cancer, and that a formal nexus opinion has not been obtained.  In this case, however, the Board finds that such development is not necessary as there is no competent evidence indicating that this disability may be associated with service.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  To the extent that the Veteran has asserted that his skin cancer is related to service, such a conclusory generalized lay statement alleging nexus between a current disability and service does not meet the standard to warrant a VA examination.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).
In sum, the most probative and competent evidence of record places an onset of skin cancer years after the Veteran's service, and fails to otherwise show that any skin cancer is related to service.  As such, the claim must be denied.
Tic 
Turning to the Veteran's claim for service connection for a tic, the record shows that the Veteran has a current diagnosis of a tremor.  Specifically, March 2012 VA treatment notes document that the Veteran had a resting tremor.  See March 2012 Jacksonville VAOPC Records.  Accordingly, the first criterion for establishing service connection has been met.  
The Veteran's service treatment records are negative for complaints or treatment for tic or tremor, including a September 1970 separation examination documenting a normal neurologic clinical evaluation.  Thus, the evidence does not support that tic/tremor had its clinical onset in service.
Nor does the evidence support that the Veteran's tic/tremor manifested during the presumptive period after service.  The first medical record of tic/tremor does not appear in the record until April 2010, almost 40 years after the Veteran's separation.  Thus, the competent and credible medical evidence does not support an onset of tic/tremor within the presumptive period.
Finally, there is no competent evidence that the Veteran's tic/tremor is otherwise related to service.  The Veteran has not clarified his contentions in that respect.  Similarly, neither the private treatment records nor the VA treatment records pertaining to the Veteran's tic/tremor suggest that the tic/tremor may be associated with his service.  The Board is cognizant that the Veteran has not been afforded a VA examination concerning his tic/tremor, and that a formal nexus opinion has not been obtained.  In this case, however, the Board finds that such development is not necessary as there is no competent evidence indicating that this disability may be associated with service.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  To the extent that the Veteran has asserted that his tic/tremor is related to service, such a conclusory generalized lay statement alleging nexus between a current disability and service does not meet the standard to warrant a VA examination.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).
In sum, the most probative and competent evidence of record places an onset of tic/tremor years after the Veteran's service, and fails to otherwise show that any tic/tremor is related to service.  As such, the claim must be denied.
Mood Disorder
The Veteran seeks service connection for a mood disorder, claimed as major depressive disorder.  Specifically, the Veteran contends that he has major depressive disorder as a result of his service-connected disabilities.
At the outset, the Board notes that current diagnoses of major depressive disorder and mood disorder are confirmed by the evidence of record.  More specifically, the evidence of record includes a March 2011 VA treatment record which documents a diagnosis of major depression and a November 2014 Mental Disorders Disability Benefits Questionnaire in which the clinician noted a diagnosis of mood disorder.  See March 2011 Jacksonville VAOPC Records.  See also November 2014 Mental Disorders Disability Benefits Questionnaire.
Turning to the second criterion, nexus to service, the evidence of record includes a November 2014 private medical opinion finding that the Veteran's service-connected type II diabetes mellitus, diabetic retinopathy, and peripheral neuropathy caused his mood disorder.  In support of this finding, the clinician referenced a body of literature detailing the connection between medical issues, similar to those with which the Veteran struggles, and mood disorder complaints.  
In sum, the Board finds that the most probative evidence shows that the Veteran has a mood disorder related to service; thus, service connection for a mood disorder, claimed as major depressive disorder is granted.
Increased Rating
Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2017).
In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2017); see generally Schafrath v. Derwinski, 1 Vet. App. 589   (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2017).  The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).
Peripheral Neuropathy
The Veteran contends that he is entitled to higher ratings for his service-connected peripheral neuropathy of the left and right lower extremities, each currently rated as 10 percent disabling under 38 C.F.R. § 4.124a Diagnostic Code 8520.
Diagnostic Code 8520 rates incomplete or complete paralysis of the sciatic nerve.  Mild incomplete paralysis warrants a 10 percent disability rating; moderate incomplete paralysis warrants a 20 percent disability rating; moderately severe incomplete paralysis warrants a 40 percent disability rating; and, severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating; an 80 percent evaluation is assigned for complete paralysis: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  
On VA examination in March 2011, the examiner noted pain, paresthesias, and intermittent burning.  On neurological testing, strength and deep tendon reflexes of the lower extremities were all normal.  Light touch and pain/pinprick was decreased in the great toes and soles.  Vibration sensation and position sense were normal.  There was no dysesthesias or muscle atrophy. 
On VA examination in June 2012, the examiner noted mild constant pain, paresthesias, and numbness, of bilateral lower extremities attributable to diabetic peripheral neuropathy.  On neurological testing, strength and deep tendon reflexes of the lower extremities were all normal.  Light touch/monofilament testing was normal in the knees/thighs and ankles/lower legs, and decreased in the feet/toes bilaterally.  Position sense was normal bilaterally.  Vibration sensation was decreased in both lower extremities. There was no muscle atrophy and no trophic changes. 
The June 2012 VA examiner noted a diagnosis of peripheral neuropathy, bilateral lower extremities; however, he did not identify the nerve involved.  As a result, a July 2012 VA addendum opinion was associated with the claims file.  The July 2012 VA examiner noted mild incomplete paralysis of the sciatic nerve.  The July 2012 VA examiner further noted that there were sensory findings only, no motor impairment, strength was normal, and the femoral nerve was normal bilaterally.
The Veteran's private medical records and VA medical records are void of any indication that the Veteran's bilateral diabetic peripheral neuropathy of the lower extremities should be rated higher than mild incomplete paralysis.
The medical evidence of record has not shown more than sensory impairment associated with the bilateral diabetic peripheral neuropathy.  The June 2012 examiner characterized the Veteran's pain, numbness, and paresthesias as mild, and muscle strength and reflexes were normal, with no muscle atrophy noted. The July 2012 examiner specifically characterized the diabetic peripheral neuropathy of the lower extremities as resulting in mild incomplete paralysis bilaterally. The Board finds the examiners' characterization of the level of incomplete paralysis persuasive as the examiner took into account both the Veteran's complaints and clinical testing.  Given the mild nature of the bilateral lower extremity symptoms, the Board finds that these symptoms do not more nearly approximate moderate incomplete paralysis of the sciatic nerve, or more severe paralysis, and that ratings in excess of 10 percent accordingly are not warranted.  
In sum, the preponderance of the evidence is against a rating higher than 10 percent for diabetic peripheral neuropathy of the left lower extremity and higher than 10 percent for diabetic peripheral neuropathy of the right lower extremity.  See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

Service connection for skin cancer is denied.

Service connection for a tic, claimed as nerve damage, is denied.

Service connection for mood disorder, claimed as major depressive disorder, is granted.

A disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.

A disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.


REMAND

Although the Board regrets the delay, further development is necessary prior to the adjudication of the issues of entitlement to service connection for an acquired psychiatric disorder other than mood disorder, entitlement to service connection for hypertension, and entitlement to service connection for obstructive sleep apnea.
Acquired Psychiatric Disorder
The Veteran was afforded VA examinations in September 2010 and October 2010 pursuant to VA's duty to assist in substantiating the claim.  The September 2010 VA examiner noted a diagnosis of alcohol dependence in full remission and noted that the Veteran met the DSM-IV stressor criteria for PTSD, but stated that an etiological opinion could not be provided as a diagnoses of PTSD was not confirmed upon evaluation.  The October 2010 VA examiner stated that it would be with resort to mere speculation to opine as to whether or not the Veteran's anxiety disorder NOS and/or depression were caused by or a result of anxiety reaction shown during active duty or his conceded stressor of fear of hostile military, or terrorist activity.  
The Board finds the September 2010 and October 2010 VA examiner opinions inadequate for adjudicative purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Specifically, the September 2010 VA examiner did not address the PTSD diagnoses of record in rendering her opinion and the October 2010 VA examiner did not provide a rationale for her statement that she could not provide an opinion without resort to mere speculation.  Therefore, a remand is required for a new VA examination.
Moreover, the evidence of record reflects that the Veteran has an additional psychiatric diagnosis apart from PTSD and anxiety.  Specifically, a November 2014 private medical opinion states that the Veteran's alcohol dependence more likely than not began in military service and has continued uninterrupted to the present.  The examiner's rationale supporting this opinion, however, is unclear.  Therefore, a remand is needed to clarify whether the Veteran has additional psychiatric diagnoses related to service.
Hypertension
The Board notes that the Veteran has not been afforded a VA examination with regard to his claim for service connection for hypertension.  The Board finds that one should be provide as the evidence shows a current disability and an in-service event (presumed herbicide exposure).  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  The Board also finds that there is an indication of a relationship between these two, as explained next.
The VA has conceded the Veteran's exposure to Agent Orange based on his Vietnam service.  The Board notes that the Veteran has not offered any scientific evidence or testimony as to why the hypertension is related to Agent Orange exposure.
Although VA has not conceded a relationship between hypertension and Agent Orange, it is significant to note that prior to 2006, the National Academy of Science (NAS) placed hypertension in the "Inadequate or Insufficient Evidence" category.  However, in its 2006 Update, NAS elevated hypertension to the "Limited or Suggestive Evidence" category.  Update 2012 provides the history of NAS changing the categorizing of hypertension beginning in its 2006 Update and subsequent Updates.  See Fed. Reg. 20, 308 (Apr. 11, 2014).  The NAS updates are published in the Federal Register by VA, and thus VA is on notice as to the information contained therein.  Update 2012 notes that NAS has defined this category of limited or suggestive evidence to mean the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence." Id. at 20, 309. 
The suggestive evidence of an association is sufficient to establish an "indication" that the current disability "may be related" to herbicide exposure during service, as contemplated by 38 U.S.C. § 5103A (d)(2)(B) (2012).  In this regard, the Court has described this threshold of the statute as being low.  McLendon, 20 Vet. App. at 83. 
Given that no medical opinion has been offered as to whether the Veteran's hypertension is related to his military service, including Agent Orange exposure, the Board finds that a remand for a VA examination is warranted.
Obstructive Sleep Apnea
Finally, the evidence of record includes an October 2014 private medical opinion that the Veteran's obstructive sleep apnea is secondary to his psychiatric disorders, specifically secondary to anxiety disorder and PTSD.  The Board finds that the Veteran's claim of entitlement to service connection for obstructive sleep apnea is inextricably intertwined with the claim for service connection for an acquired psychiatric disorder.  Thus, the obstructive sleep apnea service connection claim must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).
Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide or authorize VA to obtain records of his relevant treatment that have not yet been associated with the claims file, and associate with the claims file any outstanding VA treatment records.

2. Schedule the Veteran for a VA psychiatric examination, if necessary, to determine the nature, etiology, and date of onset of any psychiatric disorders that were diagnosed during the appeal period, to include PTSD, anxiety disorder NOS, and alcohol dependence.  The claims file should be made available to the examiner and review of the file should be noted in the requested report.  The examiner should record the full history of the identified disorders, including the Veteran's competent account of his symptoms.

(a) Please identify all current psychiatric disorders.

(b) For each diagnosed psychiatric disorder, is it at least as likely as not (50 percent probability or more) that it had its onset in service or within one year of his separation from service, is related to the Veteran's reported in-service stressors, or is otherwise related to service?  The examiner is asked to specifically discuss the instance of mild anxiety documented in the Veteran's STRs. 

(c) If the criteria for a diagnosis of PTSD are met, please specify the stressors supporting the diagnosis.

(d) In formulating the requested opinions, please specifically acknowledge and discuss the psychiatric diagnoses of record, including PTSD, anxiety disorder NOS, and alcohol dependence.

In determining whether the Veteran meets the criteria for a current psychiatric diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the February 2010 claim for service connection.  Please note that although the Veteran may not meet the criteria for a psychiatric diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  Please also note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

All findings and conclusions should be supported with a complete rationale and set forth in a legible report, which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  If it is not possible to provide an opinion without resort to speculation, the reason that is so should be explained, indicating whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge.

3. Schedule the Veteran for a VA examination to determine the nature, etiology, and date of onset of the Veteran's hypertension. The claims file should be made available to the examiner and review of the file should be noted in the requested report.  The examiner should record the full history of the identified disability, including the Veteran's competent account of his symptoms. Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Is it at least as likely as not (50 percent probability or more) that the Veteran has hypertension that had its onset in service, or within one year of his separation from service, or is otherwise related to service. The examiner is asked to specifically discuss the Veteran's contention that he has hypertension as a result of in-service herbicide exposure, including Agent Orange.  The examiner is asked to note that the Veteran's exposure to herbicides has been conceded.

All findings and conclusions should be supported with a complete rationale and set forth in a legible report, which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  If it is not possible to provide an opinion without resort to speculation, the reason that is so should explained, indicating whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge.

4. Readjudicate the claims on appeal.  If the benefits requested on appeal are not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


